DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

May 31, 2016

FROM:

Vikki Wachino, Director
Center for Medicaid and CHIP Services

SUBJECT:

Updated 2016 Spousal Impoverishment Standards

Certain Medicaid income and resource standards are adjusted annually in accordance with
changes in the Supplemental Security Income (SSI) federal benefit rate and the Consumer Price
Index (CPI). These include some of the standards described in section 1924 of the Social
Security Act (the Act), which describes the financial eligibility rules (the “spousal
impoverishment rules”) that apply when married individuals seek coverage of certain long-term
services and supports.
While some of the spousal impoverishment standards, such as the maximum community spouse
income maintenance allowance and community spouse minimum and maximum resource
allowances, are adjusted each January, section 1924 of the Act directs that the community
spouse’s minimum monthly maintenance allowance (MMMNA) be adjusted, in accordance with
changes to the federal poverty level, effective July 1st of each year. Additionally, as the
community spouse’s monthly housing allowance (which is the basis for determining if the
community spouse may have an excess shelter allowance) is calculated based on a percentage of
the MMMNA, the excess shelter allowance is adjusted each July 1st as well.
Included with this informational bulletin is the revised 2016 SSI and Spousal Impoverishment
Standards chart that displays the updated MMMNA and Community Spouse Monthly Housing
Allowances. These standards are also available on Medicaid.gov at
http://medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Eligibility/SpousalImpoverishment-Page.html.
Please update your standards in accordance with this information.
If you have any questions or need additional information, please contact Gene Coffey at 410786-2234 or Gene.Coffey@cms.hhs.gov.

